Citation Nr: 1431268	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  13-02 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for pain disorder with dysthymic disorder.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1991 to November 1992.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a January 2013 rating decision, the RO increased the evaluation for the disability to 30 percent, effective from the date of service connection.  Nevertheless, as this evaluation does not represent the highest possible benefit, the issue remains in appellate status as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

The Virtual VA and VBMS electronic claims files do not contain any documents pertinent to this decision.


FINDING OF FACT

On June 23, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In this case, the Veteran, through his authorized representative, withdrew this appeal in a June 2014 written submission.  The representative specifically indicated that the Veteran did not wish to pursue any pending claims.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


